Title: John Philippart to Thomas Jefferson, 10 November 1819
From: Philippart, John
To: Jefferson, Thomas


					
						Sir
						Military Library, Whitehall, London 10 November 1819.
					
					I have had the honor of receiving, through the hands of His Excellency Mr Rush, your obliging letter of the 11th May last—In acknowledging and thanking you for it, I am unwilling to lose the opportunity of renewing my request for some materials that will assist the object I have in view, without inconveniencing you, and also of expressing my high respect for your most distinguished career of honor, patriotism and talents
					Should your health, which I hope you will still enjoy many years, permit you to furnish me with what I have taken the liberty to request, I can only add that I shall deeply feel the obligation and honour you will confer on me
					Permit me to offer you my grateful acknowledgments for the two engraved Portraits enclosed in your letter: the respect I entertain for your character renders me sensible of their value,
					With the most respectful and Sincere wishes that the remainder of your life may be free from care and passed in the enjoyment of every domestic felicity
					I  have the honor to be
					
						Sir Your much obliged & humble Servant
						
							
								
									
										
											John Philippart
										
									
								
								
									 Knt
								
							
						
					
				